Citation Nr: 0904542	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to June 
1947.  The claimant seeks nonservice-connected burial 
benefits as a result of having paid the Veteran's burial 
expenses.

This matter comes before the Board of Veterans' Appeals 
(Board) from an November 2005 decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for nonservice-connected burial benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  
Where, as here, the veteran's death is not service-connected, 
entitlement is based upon conditions including whether:

(1)  At the time of death, the veteran 
was in receipt of pension or compensation 
(or but for the receipt of military 
retirement pay would have been in receipt 
of compensation); 

(2)  The veteran had an original or 
reopened claim for benefits pending at 
the time of his death;

(3)  The veteran served during a period 
of war and the conditions relating to 
burial in a state veterans' cemetery are 
met.

38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2008).  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

In a February 2006 Notice of Disagreement, the appellant 
alleged that at the time of the Veteran's death he was a 
resident of William F. Green Veterans Home in Bay Minette, 
Alabama.  The appellant contends that on the morning of the 
Veteran's death, he was considered to be in grave physical 
health and was transported to North Baldwin Hospital under 
the direction of the Home.  On June 19, 2007, the RO sent 
correspondence to the William F. Green Veterans Home 
requesting verification that the Veteran was under contract 
with their facility at the time of his death.  In a September 
2007 Statement of the Case, the RO upheld its denial of the 
appellant's claim, but there is no indication in the record 
that the RO received a response from the Home or otherwise 
attempted to confirm the appellant's contentions.  Whether 
the Veteran was under contract with a VA facility at the time 
of his death is relevant in deciding the appellant's claims 
and therefore those records should be further requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request verification from the William 
F. Green State Veterans Home as to 
whether the Veteran was under contract 
with their facility at the time of his 
death, September 20, 2005.  If so, 
request all relevant records relating to 
the Veteran's death, including his 
transport to North Baldwin Hospital.  If 
these records are no longer on file, a 
request should be made to the appropriate 
storage facility.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.

2.  Then, readjudicate the claim for 
nonservice-connected burial benefits.  If 
the decision remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The law requires that claims remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

